- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrants name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X FOR IMMEDIATE RELEASE For more information contact: Rosita Covarrubias / Carolina Burgos Investor Relations Department Compañía Cervecerías Unidas S.A. www.ccu-sa.com; www.ccu.cl (56-2) 427-3581 / (56-2) 427-3104 CCU S.A. REPORTS CONSOLIDATED THIRD QUARTER 2 THIRD QUARTER Net sales up 11.3%, Operating result increases 9.7%, EBITDA (2) up 7.9% Net profit (3) up 8.9% to CLP 61.4 per share YTD Net sales up 7.8%, Operating result increases 19.3%, EBITDA (2) up 14.6% Net profit (3) down 22.5% to CLP 231.9 per share THIRD QUARTER BEFORE NON RECURRING ITEMS (NRI) Operating result before NRI increases 9.3%, EBITDA (2) before NRI up 7.6% Net profit before NRI up 40.4% to CLP 59.6 per share YTD BEFORE NRI Operating result before NRI increases 12.1%, EBITDA (2) before NRI up 9.2% Net profit before NRI up 13.5% to CLP 218.4 per share (Santiago, Chile, November 3, 2010) CCU announced today its consolidated financial results under IFRS for the third quarter ended September 30, 2010. COMMENTS FROM THE CEO We are pleased with CCU s third quarter volumes. The consolidated volumes grew 8.7% to 3.8 million Hectoliters, with the contribution of practically all segments: Non alcoholic with 13.2%, Beer Argentina increased 7.9%, Spirits was up 7.4%, Beer Chile grew 6.8% and Wines grew 6.3% in the domestic market and decreased 7.1% in the export and Argentine markets. We attribute these positive changes to the effectiveness of our commercial efforts in line with the recovery of the economy and the subsequent private consumption dynamic. Statements made in this press release that relate to CCU s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU s annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. EBITDA represents Operating result plus depreciation and amortization. EBITDA is not a calculation based on generally accepted accounting principles. For more detail, please see full note before Exhibits. Net profit attributable to parent company shareholders as per IFRS. All the comments below refers to Q3 10 figures compared to Q3 09. 1 Net sales increased 11.3% due to the explained increase in volumes and to 2.3% average increase in prices. The total EBITDA was influenced by the 18.1% decrease of the Wine s EBITDA as a consequence of higher raw material cost due to a lower yield in the 10 harvest, to the scarcity of wine pursuant the earthquakes related losses, and to the adverse impact on exports of the Chilean peso appreciation as compared to Q3 09: 6% vis a vis the US dollar and 16% with respect to the Euro. Also, the Beer Argentina s EBITDA measured in Chilean pesos increased 6.8% which is explained by the same reason. These foreign currency effects were not sufficiently compensated by the lower raw material cost in Beer Chile and Non-alcoholic beverages because their dollar related raw material inventories were converted at a higher foreign exchange rate. Additionally, our Marketing expenses increased 19% mostly due to expenses related to volume and to the bicentennial activities as well as to the final rounds of the Soccer World Cup. The EBITDA margin decreased from 21.6% to 21.0% in Q3 10, mostly as a consequence of these two effects (FX rates and marketing expenses), while the Operational result increased 9.7% and EBITDA grew 7.9%. Finally, with regards to the February 2010 earthquake s damages, we have recorded in Accounts receivables the amount corresponding to cost and expenses incurred in relation with damage control tasks and destroyed inventory, according to our insurance policies. The receivable amount does not include the value of fixed assets write offs since the Company, together with the insurance adjusters, is in the final process of sorting out the assets to be replaced. As of September the Company had register CLP23,296 million as Accounts receivables and received partial cash advances from the insurance companies for CLP19,652 million (and CLP2,177 million in October for a total of CLP21,829 million) which reduced the total account receivable outstanding. We have also expensed CLP391 million corresponding to uncollectable provisions and write offs of non covered fixed assets. 2 CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q3 10 Total Net sales increased 11.3% to CLP 193,134 million as a result of 8.7% higher consolidated volumes and 2.3% higher average price. Volumes increased in almost all our segments, contributing to the consolidated volume growth: the Non- alcoholic beverages increased 13.2%, Beer Argentina was up by 7.9%, Spirits was 7.4% higher, our Beer segment in Chile achieved a 6.8% larger volume and domestic Wine volume increased 6.3%; partially compensated by a 7.1% decrease in Wine volumes in the export and Argentine markets. The higher average price is mainly explained by 17.3% rise in domestic Wine, 12.4% increase in the average price of Beer in Argentina, 2.3% price increase in Beer Chile, 2.0% in Spirits and 1.2% in Non-alcoholic beverages partially compensated by 2% decrease in Wine exports due to the appreciation of the Chilean peso. Prices increased due to changes in mix as well as to price list rises in Wine, Beer Chile and Beer Argentina. The appreciation of the Chilean peso eroded the price increases in the wine export and Beer Argentina segments. Accumulated Net sales increased 7.8% amounting to CLP 587,533 million, as a result of 6.9% higher consolidated volumes and 1.3% higher average prices. 3 Net sales by segment Q3 (million CLP) 2009 % Chg. Beer Chile 31.6% 56,428 32.5% 8.1% Beer Argentina 16.4% 26,155 15.1% 20.8% Non-alcoholic beverages 26.3% 44,337 25.5% 14.4% Wine 19.4% 36,874 21.2% 1.9% Spirits 6.7% 11,088 6.4% 16.5% Other/Eliminations -659 -0.3% -1,322 -0.8% - TOTAL 100.0% 173,560 100.0% 11.3% YTD (million CLP) 2009 % Chg. Beer Chile 33.5% 191,393 35.1% 2.9% Beer Argentina 18.0% 93,968 17.2% 12.5% Non-alcoholic beverages 26.7% 142,204 26.1% 10.4% Wine 17.1% 92,327 16.9% 9.0% Spirits 5.4% 28,136 5.2% 12.8% Other/Eliminations -4,501 -0.8% -3,046 -0.6% - TOTAL 100.0% 544,982 100.0% 7.8% GROSS PROFIT Q3 10 Increased 10.7% to CLP 99,338 million as a result of 11.3% higher Net sales, partially offset by 11.9% higher Cost of goods sold (COGS) which amounted to CLP 93,796 million. As a percentage of Net sales, the COGS increased from 48.3% in Q3 09 to 48.6% in Q3 10, mostly due to higher price of wine raw material as a consequence of a lower yield in the 10 harvest and the scarcity of wine pursuant the February 27 earthquake inventory losses. Accordingly, the Gross profit, as a percentage of Net sales, decreased from 51.7% in Q3 09 to 51.4% this quarter. Increased 11.3% to CLP 314,797 million and, as a percentage of Net sales, the consolidated Gross profit increased from 51.9% to 53.6% when compared to OPERATING RESULT Q3 10 Increased 9.7% to CLP 29,358 million due to the higher Gross profit, partially offset by higher Marketing/Selling, Distribution and Administrative expenses (MSD&A) . MSD&A expenses increased in Q3 10 by 11.3%, to CLP 69,996 million.
